Opinion issued February 25, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00843-CV
                           ———————————
                        VINCENT YOUNG, Appellant
                                        V.
                  PRO PLAYER FUNDING, LLC, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-58323


                         MEMORANDUM OPINION

      Appellant, Vincent Young, has filed an unopposed motion requesting that

we dismiss his appeal and expedite issuance of the mandate. No prior opinion has

issued. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
The clerk of this Court is directed to issue mandate immediately. See TEX. R. APP.

P. 18.1(c). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2